—Judgment, Supreme Court, New York County (Eileen Bransten, J.), entered February 7, 2000, which denied the petition and dismissed the proceeding brought pursuant to CPLR article 78 to annul the May 4, 1999 order of the Commissioner of the New York State Division of Housing and Community Renewal (DHCR) establishing the lawful stabilized rent of the subject premises at $308.80 as of the May 20, 1992 base date, unanimously affirmed, without costs.
The court correctly determined that DHCR reasonably applied the four-year rent history review limitation of the New York Rent Regulation Reform Act of 1997 (RRRA), which limitation is to be applied to any action or proceeding in any court or any application, complaint or proceeding before an administrative agency, as of the Act’s effective date of June 19, 1997 (see, Zafra v Pilkes, 245 AD2d 218, 219). DHCR’s application of the RRRA limitation was consistent with the Act’s policy and intent, notwithstanding the absence of an overcharge complaint respecting the subject apartment.
Petitioner’s claim that the relevant four-year rent history demonstrated a preferential rent is unsupported.
We have reviewed petitioner’s remaining claims, and find them unavailing. Concur — Mazzarelli, J. P„, Andrias, Saxe, Buckley and Friedman, JJ.